DETAILED ACTION
	In response to the Amendment filed on 7/21/21, claims 1-21 and newly added claim 22 are pending.

Claim Objections
Claim 12 is objected to because of the following informalities:  The phrase of line 11 “wherein the feeding the sheet is kept without stopping driving”, while understood in meaning, should be rephrased such as to read more easily.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Regarding Claims 1, 12 and 17, the amendment requires feeding to continue without stopping driving wherein Applicant’s Remarks reference Fig. 8 and [0054]-[0056] for support. However, these references appear inconsistent with what is claimed (i.e. stopping is disclosed per S14 in Fig. 8 and in [0055], where feeder 11 and resisting unit 15 are stopped). 
Claims 2-11, 13-16 and 18-22 are rejected by dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 22, it is recited that feeding of the sheet is stopped when the detector detects the sheet. However, parent Claim 1 requires the hardware processor to keep feeding the sheet without stopping driving, thereby creating an inconsistency.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruta et al. (US Pub No. 2015/0071692 A1).
	Regarding Claim 12, Maruta et al. discloses a feeder (46), a resisting unit (48a/48b) that corrects skew and carries a sheet toward the downstream side, a detector (72) that detects the sheet carried downstream by the resisting unit after skew correction, driving the feeder and starting sheet feeding, starting driving the resisting unit before the sheet fed by the feeder reaches the resisting unit (see Fig. 14). Maruta et al. further discloses feeding the sheet without stopping driving even at a time a leading end of the sheet reaches a nip part (in Fig. 14, feeding of the sheet is seen to continue without stopping driving of 46 from State A through State E, where the leading end of the sheet reaches a nip part/between 48a and 48b). The claim does not associate the driving with any particular roller pair, where 46 may read upon it. Furthermore, feeding of the sheet is continuously carried out as a whole, from one roller pair to the next where one is instantaneously driving the sheet.
	Regarding Claim 13, Maruta et al. discloses start of driving of the resisting unit to be based on the start of driving of the feeder (i.e. “based on” is broad, requiring only some loose correlation such as occurring at the same time, before or after).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-9, 11, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruta et al. (US Pub No. 2015/0071692 A1).
	Regarding Claims 1 and 17, Maruta et al. discloses a feeder (46), a resisting unit (48a/48b) that corrects skew and carries a sheet toward the downstream side, a detector (72) that detects the sheet carried downstream by the resisting unit after skew correction, driving the feeder (Fig. 14), a hardware processor (80) that drives the resisting unit (as the device controller), wherein driving of the resisting unit is started before the sheet fed by the feeder reaches the resisting unit (see Fig. 14). Maruta et al. also discloses a non-transitory recording medium (memory, [0117]). Maruta et al. further discloses the hardware processor to keep feeding the sheet without stopping driving even at a time a leading end of the sheet reaches a nip part (in Fig. 14, feeding of the sheet is seen to continue without stopping driving of 46 from State A through State E, 
	Maruta et al. does not explicitly disclose the hardware processor 80 to drive the
feeder.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Maruta et al. by explicitly driving the feeder with the hardware processor since 80 is seen to be the only control unit in the device and the feeder, being an actively controlled component, must be controlled by it.
	Regarding Claims 2 and 18, Maruta et al. discloses start of driving of the resisting unit to be based on the start of driving of the feeder (i.e. “based on” is broad, requiring only some loose correlation such as occurring at the same time, before or after).
	Regarding Claims 4 and 20, Maruta et al. discloses the start of driving of the resisting unit to be after an elapse of a predetermined period of time from the start of driving of the feeder (i.e. resisting unit starts again in Fig. 14, State E, at some time after the start of 46).
	Regarding Claim 6, Maruta et al. discloses the resisting unit to include a pair of timing rollers (48a, 48b) that hold the sheet the skew of which is corrected and carry the sheet towards the downstream side (see Fig. 14, States D-F).
Regarding Claim 7, Maruta et al. discloses the resisting unit to include a gate member (64) that corrects sheet skew.

	Regarding Claim 9, Maruta et al. discloses multiple gate members (Fig. 16), wherein the leading end of the sheet is equally in contact with the sheet locking units of the multiple gate members so that the multiple gate members change posture from the first posture to the second posture (via sheet buckling as in Fig. 7, Fig. 14 State D, [0080]).
	Regarding Claim 11, Maruta et al. discloses the detector 72 to detect that a leading end of the sheet reaches a predetermined position downstream of the resisting unit (i.e. at 72, downstream of the resisting unit, wherein the presence of the leading end at this position is indirectly detected by side edge detection of 72).

Claims 3, 5, 14, 16, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruta et al. (US Pub No. 2015/0071692 A1) in view of Fujiwara et al. (US Pub No. 2011/0291353 Al).
	Regarding Claims 3, 14 and 19, Maruta et al. does not disclose starting driving the resisting unit at the same time as starting driving of the feeder.
	Fujiwara et al. discloses (the hardware processor to) starting driving the resisting unit at the same time as the start of driving of the feeder ([0162]), for the purpose of synchronizing operations.

	Regarding Claims 5, 16 and 21, Maruta et al. does not disclose stopping driving of the resisting unit as a result of detection of the sheet by the detector.
	Fujiwara et al. discloses (the hardware processor to) stopping driving the resisting unit as a result of a detection of the sheet by the detector (see [0164]) after the resisting unit is started driving, for the purpose of saving power.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Maruta et al. by stopping driving the resisting unit as a result of a detection of the sheet by the detector, as disclosed by Fujiwara et al., for the purpose of saving power.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruta et al. (US Pub No. 2015/0071692 A1) in view of Suzuki (US Pub No. 2012/0093554 A1).
	Regarding Claim 10, Maruta et al. does not disclose the detector to detect change in posture of the gate member from first to second posture.
Suzuki discloses a detector (33) that detects change in posture of a gate member (23) from a first posture (Fig. 15A) to a second posture (Fig. 16A), for the purpose of detecting sheet passage/skew correction.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Maruta et al. by including the detector as .

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows stopping feeding of a sheet when a detector detects it as claimed (Claim 22).

Response to Arguments
In response to Applicant’s argument that “Maruta also does not disclose that the hardware processor keeps feeding the sheet without stopping driving even at a time a leading end of the sheet reaches a nip part”, it is noted that no substantive argument has been presented, merely an assertion. However, as per the rejection above, Maruta discloses 46 to keep feeding the sheet without stopping as seen in Fig. 14, State A through State E. The claim does not associate the driving with any particular roller pair, where 46 may read upon it. Furthermore, feeding of the sheet is continuously carried out as a whole, from one roller pair to the next.
Applicant's arguments filed 7/21/21 have been fully considered but they are not persuasive. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543.  The examiner can normally be reached on Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRASAD V GOKHALE/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        August 4, 2021